Exhibit 10.2

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of May 12,
2004 (the “Effective Date”), among PEDIATRIC SERVICES OF AMERICA, INC., a
Delaware corporation (“Holdings”), PEDIATRIC SERVICES OF AMERICA, INC., a
Georgia corporation (“PSA Georgia”; Holdings and PSA Georgia are sometimes
collectively referred to herein as the “Borrowers” and individually as a
“Borrower”), the other Credit Parties signatory hereto, GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation (in its individual capacity, “GE Capital”),
for itself, as Lender, and as Agent for Lenders, and the other Lenders signatory
hereto.

 

RECITALS

 

WHEREAS, the Borrowers, the other Credit Parties, the Lenders and GE Capital are
parties to that certain Credit Agreement (the “Credit Agreement”; capitalized
terms used herein and not otherwise defined herein shall have the meanings given
such terms in the Credit Agreement), dated as of January 27, 2004, pursuant to
which GE Capital and Lenders committed to make certain loans to the Borrowers
upon the terms and conditions set forth therein; and

 

WHEREAS, the Borrowers, the other Credit Parties, the Lenders and GE Capital
desire to modify the Credit Agreement in accordance with and subject to the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

 

1. AMENDMENTS TO THE CREDIT AGREEMENT

 

Subject to the terms and conditions of this Amendment, the Credit Agreement is
hereby amended as follows:

 

1.1 Definition of Fixed Charges. Annex A to the Credit Agreement is hereby
amended by deleting the definition of “Fixed Charges” in its entirety and
substituting in lieu thereof the following new definition to read in its
entirety as follows:

 

‘“Fixed Charges’ means, with respect to any Person for any fiscal period, (a)
the aggregate of all cash Interest Expense paid during such period, plus (b)
scheduled payments of principal with respect to Indebtedness during such
period.”

 

1.2 Maximum Capital Expenditures. Annex G to the Credit Agreement is hereby
amended by deleting clause (a) thereof in its entirety and substituting in lieu
thereof the following new clause (a) to read in its entirety as follows:

 

(a) Maximum Capital Expenditures. Holdings and its Subsidiaries on a
consolidated basis shall not make any Capital Expenditures in any Fiscal Quarter
if the amount of such Capital Expenditures during the immediately preceding four
Fiscal

 



--------------------------------------------------------------------------------

Quarters, including the Fiscal Quarter then ending, would exceed the maximum
amounts set forth below for such period:

 

Fiscal Quarter ended

--------------------------------------------------------------------------------

   Maximum Capital
Expenditures


--------------------------------------------------------------------------------

March 31, 2004

   $ 4,500,000

June 30, 2004

   $ 5,500,000

September 30, 2004 and each Fiscal Quarter ended thereafter

   $ 6,500,000

 

2. NO OTHER AMENDMENTS

 

Except for the amendment expressly set forth and referred to in Section 1, the
Credit Agreement shall remain unchanged and in full force and effect. Nothing in
this Amendment is intended, or shall be construed, to constitute a novation or
an accord and satisfaction of Borrower’s or any other Credit Party’s Obligations
under or in connection with the Credit Agreement, or to affect, modify or impair
the continuity or perfection of GE Capital’s or Lenders’ security interests in,
security titles to or other liens on any Collateral for the Obligations.

 

3. REPRESENTATIONS AND WARRANTIES

 

To induce Agent and Lenders to enter into this Amendment, each Credit Party
hereby jointly and severally represents and warrants to Agent and Lenders that:
(a) this Amendment and the Confirmation of Guaranty attached hereto have been
duly authorized, executed and delivered by Borrower and the Credit Parties
signatory hereto and thereto; (b) no Default or Event of Default has occurred
and is continuing as of the Effective Date; and (c) all of the representations
and warranties made by Borrower and any Credit Party in the Credit Agreement are
true and correct on and as of the Effective Date (except to the extent that any
such representations or warranties expressly referred to a specific prior date).
Any breach by any Credit Party of any of its representations and warranties
contained in this Section 3 shall be an Event of Default under the Credit
Agreement.

 

4. CONDITIONS TO EFFECTIVENESS

 

This Amendment shall be effective as of the Effective Date upon the satisfaction
in full of each of the following conditions:

 

(a) the Agent shall have received counterparts of this Amendment, duly executed,
completed and delivered by each of the Requisite Lenders and the Credit Parties;
and

 

(b) the Borrower shall have paid to the Agent, on behalf of each Lender that
executes this Amendment, an amendment fee equal to 0.025% of each such Lender’s
Commitment.

 

2



--------------------------------------------------------------------------------

5. RATIFICATION AND ACKNOWLEDGEMENT

 

Each Credit Party hereby ratifies and reaffirms each and every term, covenant
and condition set forth in the Credit Agreement and all other documents
delivered by such company in connection therewith (including without limitation
the other Loan Documents to which such Credit Party is a party), effective as of
the date hereof.

 

6. ESTOPPEL

 

To induce Agent and Lenders to enter into this Amendment, each Credit Party
hereby acknowledges and agrees that, as of the date hereof, there exists no
right of offset, defense or counterclaim in favor of any Credit Party as against
any Lender with respect to the obligations of any Credit Party to Lenders under
the Credit Agreement or the other Loan Documents, either with or without giving
effect to this Amendment.

 

7. REIMBURSEMENT OF EXPENSES

 

The Credit Parties hereby jointly and severally agree that the Credit Parties
shall reimburse Agent on demand for all costs and expenses (including without
limitation attorney’s fees) incurred by such parties in connection with the
negotiation, documentation and consummation of this Amendment and the other
documents executed in connection herewith and therewith and the transactions
contemplated hereby and thereby.

 

8. GOVERNING LAW

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF GEORGIA APPLICABLE TO CONTRACTS MADE AND PERFORMED
IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

 

9. SEVERABILITY OF PROVISIONS

 

Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction. To the extent permitted by applicable law, each
Credit Party hereby waives any provision of law that renders any provision
hereof prohibited or unenforceable in any respect.

 

10. COUNTERPARTS

 

This Amendment may be executed in any number of several counterparts, all of
which shall be deemed to constitute but one original and shall be binding upon
all parties, their successors and permitted assigns.

 

3



--------------------------------------------------------------------------------

11. EFFECT OF THIS AMENDMENT

 

Except as specifically amended or modified pursuant to Section 1 of this
Amendment, no other amendments, changes, modifications, consents or waivers to
the Loan Documents are intended or implied by this Amendment and in all other
respects the Loan Documents are hereby specifically ratified, restated and
confirmed by all parties hereto as of the Effective Date. To the extent of
conflict between the terms of this Amendment and the other Loan Documents, the
terms of this Amendment shall control. The Credit Agreement and this Amendment
shall be read and construed as one agreement.

 

12. ENTIRE AGREEMENT

 

The Credit Agreement as amended by this Amendment embodies the entire agreement
between the parties hereto relating to the subject matter hereof and supersedes
all prior agreements, representations and understandings, if any, relating to
the subject matter hereof.

 

[Remainder of page intentionally blank; next page is signature page]

 

4



--------------------------------------------------------------------------------

CREDIT PARTIES:

PSA CAPITAL CORPORATION,

a Delaware corporation

By:  

/s/ James McNeill

Name:

 

James McNeill

Title:

 

CFO

 

PEDIATRIC HOME NURSING SERVICES, INC.,

a New York corporation

By:  

/s/ James McNeill

Name:

 

James McNeill

Title:

 

CFO

 

PSA PROPERTIES CORPORATION,

a Delaware corporation

By:  

/s/ James McNeill

Name:

 

James McNeill

Title:

 

CFO

 

PSA LICENSING CORPORATION,

a Delaware corporation

By:  

/s/ James McNeill

Name:

 

James McNeill

Title:

 

CFO

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

BORROWERS:

PEDIATRIC SERVICES OF AMERICA, INC.,

a Delaware corporation

By:  

/s/ James McNeill

Name:

 

James McNeill

Title:

 

CFO

 

PEDIATRIC SERVICES OF AMERICA, INC.,

a Georgia corporation

By:  

/s/ James McNeill

Name:

 

James McNeill

Title:

 

CFO

 

AGENT AND LENDERS:

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent and Lender

By:  

/s/ Gary K. Tyran

Name:

 

Gary K. Tyran

Its Duly Authorized Signatory

 

6